Slip Op. 15-

            UNITED STATES COURT OF   INTERNATIONAL TRADE
________________________________
PAPIERFABRIK AUGUST KOEHLER SE, :
                                 :
          Plaintiff,             :   Before: Nicholas Tsoucalas,
                                 :           Senior Judge
     v.                          :
                                 :   Court No.: 13-00163
UNITED STATES,                   :
                                 :
          Defendant,             :   PUBLIC VERSION
                                 :
          and                    :
                                 :
APPLETON PAPERS, INC.,           :
                                 :
          Defendant-Intervenor. :

                             OPINION

        [Plaintiff’s motion to amend judgment is denied.]


                                          Dated:-DQXDU\

F. Amanda DeBusk, Matthew R. Nicely, John F. Wood, Eric S. Parnes,
Lynn G. Kamarck, and Alexandra B. Hess, Hughes Hubbard & Reed LLP,
of Washington, DC, for plaintiff.

Joshua E. Kurland, Trial Attorney, Commercial Litigation Branch,
Civil Division, U.S. Department of Justice, of Washington, DC, for
defendant. With him on the brief were Joyce R. Branda, Assistant
Attorney General, Jeanne E. Davidson, Director, and Reginald T.
Blades, Jr., Assistant Director. Of counsel on the brief was
Jessica M. Link, Attorney, Office of the Chief Counsel for Trade
Enforcement and Compliance, U.S. Department of Commerce, of
Washington, DC.

Gilbert B. Kaplan and Daniel L. Schneiderman, King & Spalding LLP,
of Washington, DC, for defendant-intervenor.
Court No. 13-00163                                                       Page 2


            Tsoucalas, Senior Judge: Plaintiff Papierfabrik August

Koehler SE (“Koehler”) moves to amend this Court’s judgment in

Papierfabrik Koehler Se v. United States, 38 CIT ___, ___                    Slip

Op. 14-102, (September 3, 2014)           (“Koehler I”), pursuant to USCIT

R. 59.     Koehler I upheld Defendant United States Department of

Commerce’s (“Commerce”) Final Results, rejecting corrected sales

data   submitted   by    Koehler    and    applying    total   adverse   facts

available (“AFA”) in the third administrative review (“AR3”) of

lightweight thermal paper from Germany.           Lightweight Thermal Paper

From Germany: Final Results of Antidumping Duty Administrative

Review; 2010–2011, 78 Fed. Reg. 23,220, 23,220 (Apr. 18, 2013)

(“Final Results”). Koehler seeks to amend the judgment in Koehler

I denying its motion for judgment on the agency record.                  Pl.’s

Mot. to Amend J. at 1-6, October 3, 2014, ECF No. 127. Koehler

requests that the case be remanded to Commerce to calculate a new

antidumping   rate      utilizing   data     Koehler   submitted      with   its

original   questionnaire     response.      Id.   Commerce     and   Defendant-

Intervenor Appvion Inc. (formerly Appleton Papers Inc.) oppose

Koehler’s motion. Def.’s Resp. to Mot. Amend J. at 1-6, November

3, 2014, ECF No. 129; Def. Intervenor’s Resp. in Opp’n to Pl.’s

Mot. to Amend J. at 1-7, October 22, 2014, ECF No. 128. The court

assumes familiarity with the record and proceedings to date.                 For

the following reasons Koehler’s motion is denied.
Court No. 13-00163                                           Page 3


          Pursuant to USCIT Rule 59(a)(1)(B), “[t]he court may, on

motion, grant a new trial or rehearing on all or some of the issues

– and to any party . . . after a nonjury trial, for any reason for

which a rehearing has heretofore been granted in a suit in equity

in federal court.” USCIT R. 59(a)(1)(B). A motion to amend a

judgment should be granted if the “movant demonstrate[s] that the

judgment is based on manifest errors of law or fact.” Union Camp

Corp. v. United States, 23 CIT 264, 270, 53 F. Supp. 2d 1310, 1317

(1999).

          A court should not disturb its prior decision unless it

is manifestly erroneous.   Starkey Labs., Inc. v. United States, 24

CIT 504, 505, 110 F. Supp. 2d 945, 946-47 (2000).   The purpose of

a rehearing is not to relitigate the case.    Mita Copystar America

Inc. v. United States, 22 CIT 2, 3, 994 F. Supp. 393, 394 (1998),

rev’d on other grounds, 160 F.3d 710 (Fed. Cir. 1998).

          Koehler argues that the court made manifest errors of

law and fact in upholding Commerce’s Final Results which rejected

corrected sales data submitted by Koehler and applied total AFA.

Pl.’s Mot. to Amend J. at 1-6.   Although Koehler admits that some

of its employees engaged in misconduct resulting in incomplete

questionnaire responses, Koehler claims that its management was

not involved in the deception.    Id. at 2.   Koehler insists that

once the issue of omitted home market sales was brought to senior
Court No. 13-00163                                                Page 4


management’s attention, Koehler undertook a thorough review of all

underlying sales and included necessary corrections. Id. at 3.

           This court declines to relitigate the instant case. See

Mita Copystar, 22 CIT at 3. As the court found in its opinion,

“Koehler’s argument that ‘supervisors’ and ‘senior management’

were unaware of the transshipments is not supported by the record.”

Koehler I, at 10-11.   Additionally, the court ruled that:

           Koehler did not provide Commerce with any evidence
           supporting this claim during the review, and its
           attempt to extend this claim to the vaguely-titled
           “supervisors” and “senior management” is similarly
           undocumented.    In fact, Koehler admitted that
           [[
                  ]]. (“[[



                        ]].”)

Koehler I, at 11 (citations omitted).     Koehler was responsible for

the actions of its entire company, especially any actions that may

have had an effect on its reporting to Commerce.       Id.   This Court

did not err in rejecting Koehler’s data and the results of the

independent investigation.

           Koehler posits that such aberrational behavior by a

small group of employees does not call into question the veracity

of the sales Koehler did properly report to Commerce nor the

veracity   of   Koehler’s   submission   of   the   data   following   an

investigation by outside counsel and auditors. Pl.’s Mot. to Amend

J. at 3. Koehler argues that the law does not condemn timely-
Court No. 13-00163                                                Page 5


submitted data that are not affected by any inattentiveness,

carelessness, or inadequate record keeping. Id.

            The Court previously considered this very same argument

in its opinion, and it refuses to relitigate the issue.         See Mita

Copystar, 22 CIT at 3.    As the Court noted previously, Commerce’s

decision to apply total AFA was appropriate, because by concealing

certain home market sales necessary for calculating the dumping

margin, Koehler undermined both the credibility and reliability of

its data overall such that Commerce could not calculate the normal

value and was unable to perform any comparisons to U.S. prices.

Koehler I, at 18.

            Furthermore, Koehler claims that the instant case is

“exactly like” Gerber Food (Yunnan) Co., Ltd. v. United States, in

that misconduct affecting certain discrete sales does not justify

wholesale rejection of all of respondent’s data. See Gerber Food

(Yunnan) Co., Ltd. v. United States, 29 CIT 753, 754, 387 F.Supp.2d

1270, 1272-73 (2005); Pl.’s Mot. to Amend J. at 6.             Koehler’s

reliance on Gerber is misplaced. See Gerber, 29 CIT at 768. As the

Court discussed in Koehler I, the instant case is not a situation

“where the respondent’s conduct affected only a discrete category

of information.” Koehler I, at 18.     Additionally, the instant case

is   also   distinguishable   from   Gerber,   because   in   Gerber   the

information withheld was not necessary to the calculation of

antidumping duty assessment rates, whereas here, the information
Court No. 13-00163                                                         Page 6


withheld was necessary for calculating the antidumping rates. See

Gerber, 29 CIT at 768.

           Finally, Koehler argues that Commerce should not be

permitted to corroborate the total AFA rate in AR3 using data

Commerce deemed unreliable in the second Administrative Review

(“AR2”).   Pl.’s Mot. to Amend J. at 5.              Once again, this Court

previously considered this issue in Koehler I and found that the

remand results of AR2 are not on the record of AR3. Koehler I, at

24 n.8;    QVD Food Co. v. United States, 658 F.3d 1318, 1324–25

(Fed.   Cir.   2011).      This   court    found    that   Commerce    may   use

transaction-specific margins from data found unreliable for the

purpose of calculating a weighted average dumping margin in order

to corroborate an AFA rate.       Koehler I, at 24 n.8.

           Accordingly, the court finds that its judgment was not

based on manifest errors of law or fact.            See Union Camp Corp.

v. United States, 23 CIT at 270. Koehler’s motion is denied.

                                    ORDER

           In accordance with the foregoing, it is hereby

           ORDERED      that   Plaintiff    Koehler’s      Motion     to   Amend

Judgment is denied.


                                                   /s/ Nicholas Tsoucalas
                                                    Nicholas Tsoucalas
                                                       Senior Judge
Dated:-DQXDU\
       New York, New York